856 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Owen D. MALLOY, Plaintiff-Appellant,v.The STATE OF OHIO, Defendant-Appellee.
No. 88-3160.
United States Court of Appeals, Sixth Circuit.
Sept. 1, 1988.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CARL B. RUBIN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages, Owen D. Malloy sued the State of Ohio under the Racketeer Influenced and Corrupt Organizations Act.  18 U.S.C. Sec. 1961, et seq.  (1984).  Although it is unclear from his pleadings or brief, Mr. Malloy apparently maintains that the State of Ohio committed a medical fraud which deprived him of competent medical care and, in turn, caused him some unspecified serious injury.  The district court dismissed the action without prejudice after determining that plaintiff failed to set forth facts sufficient to state a claim under 18 U.S.C. Sec. 1961, et seq.  (1984), and because plaintiff failed to plead his case with sufficient specificity in order to afford defendant adequate notice of the asserted claims.  Fed.R.Civ.P. 8(e) and 9(b).


4
Upon review, we conclude the district court properly dismissed plaintiff's suit for the reasons stated by it.  Accordingly, the judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Carl B. Rubin, Chief U.S. District Judge for the Southern District of Ohio, sitting by designation